1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11     JASON HARPER,                                  Case No. 1:17-cv-01717-LJO-EPG (PC)
12                  Plaintiff,
                                                      ORDER SETTING SETTLEMENT
13          v.                                        CONFERENCE ON JULY 12, 2019

14     JEFF BLAZO,
15                  Defendant.
16
17          Jason Harper (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this
18   civil rights action filed pursuant to 42 U.S.C. § 1983. The Court has determined that this case will
19   benefit from a settlement conference. Therefore, this case will be referred to a Magistrate Judge to
20   conduct a settlement conference at California State Prison, Corcoran (CSP-COR), 4001 King Avenue,
21   Corcoran, CA 93212, on July 12, 2019, at 8:30 a.m. The Court will issue the necessary transportation
22   order in due course.
23          In accordance with the above, IT IS HEREBY ORDERED that:
24          1. This case is set for a settlement conference before a federal Magistrate Judge on July 12,
25               2019, at CSP-COR.
26          2. A representative with full and unlimited authority to negotiate and enter into a binding
27   ///
28   ///
                                                        1
1                  settlement shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses, and damages at issue

3                  in this case. The failure of any counsel, party or authorized person subject to this order to

4                  appear in person may result in the imposition of sanctions. In addition, the conference will

5                  not proceed and will be reset to another date.

6             4. Defendants shall provide a confidential settlement statement to the following email

7                  address: settleconf@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

8                  statement to U.S. District Court, 2500 Tulare Street, Fresno, California, 93721,

9                  “Attention: Institution Settlement Judge for July 12, 2019.” The envelope shall be

10                 marked “Confidential Settlement Statement.” Settlement statements shall arrive no later

11                 than July 5, 2019. Parties shall also file a Notice of Submission of Confidential Settlement

12                 Conference Statement (see Local Rule 270(d)). Settlement statements should not be filed

13                 with the Clerk of Court nor served on any other party. Settlement statements shall be

14                 clearly marked Aconfidential@ with the date and time of the settlement conference indicated

15                 prominently thereon.

16            5. The confidential settlement statement shall be no longer than five pages in length, typed

17                 or neatly printed, and include the following:

18                     a. A brief statement of the facts of the case.

19
20
21
               1
                 While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States v.
     United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir. 2012) (“the
23   district court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full
     authority to settle” means that the individuals attending the mediation conference must be authorized to fully explore
24   settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing Co.,
     Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6
25   F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
     authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481, 485-
26   86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL 23353478 (D. Ariz. 2003). The
     purpose behind requiring the attendance of a person with full settlement authority is that the parties’ view of the case may
27   be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
     amount or sum certain can be found not to comply with the requirement of full authority to settle. Nick v. Morgan’s
28   Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).

                                                                     2
1               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

2                  which the claims are founded; a forthright evaluation of the parties= likelihood of

3                  prevailing on the claims and defenses; and a description of the major issues in

4                  dispute.

5               c. An estimate of the cost and time to be expended for further discovery, pretrial, and

6                  trial.

7               d. The party=s position on settlement, including present demands and offers and a

8                  history of past settlement discussions, offers, and demands.
9               e. A brief statement of the party=s expectations and goals for the settlement

10                 conference, including how much the party is willing to accept and/or willing to pay.
11              f. If the parties intend to discuss the joint settlement of any other actions or claims not
12                 in this suit, a brief description of each action or claim as set forth above, including
13                 case number(s) if applicable.
14
15   IT IS SO ORDERED.
16
       Dated:   June 20, 2019                              /s/
17                                                  UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                     3
